







AMERANT BANCORP INC.
2018 EQUITY and INCENTIVE Compensation PLAN
AS Amended as of August 8, 2019
1.Purpose. The purpose of the Amerant Bancorp Inc. 2018 Equity and Incentive
Compensation Plan (as amended or amended and restated from time to time, the
“Plan”) is to attract and retain non-employee Directors, officers and other
employees of the Company and its Subsidiaries, and certain consultants to the
Company and its Subsidiaries, and to provide to such persons incentives and
rewards for service and/or performance.
2.Definitions. As used in this Plan:
(a)“Appreciation Right” means a right granted pursuant to Section 5 of this
Plan.
(b)“Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of an Appreciation Right.
(c)“Board” means the Board of Directors of the Company.
(d)“Cash Incentive Award” means a cash award granted pursuant to Section 8 of
this Plan.
(e)“Cause” shall have the meaning as set forth in the applicable Evidence of
Award.
(f)“Change in Control” has the meaning set forth in Section 12 of this Plan.
(g)“Code” means the Internal Revenue Code of 1986, as amended from time to time.
(h)“Committee” means the Compensation Committee of the Board (or its
successor(s)), or any other committee of the Board designated by the Board to
administer this Plan pursuant to Section 10 of this Plan, and to the extent of
any delegation by the Committee to a subcommittee pursuant to Section 10 of this
Plan, such subcommittee.
(i)“Common Stock” means the Class A common stock, par value $0.10 per share, of
the Company or any security into which such common stock may be changed by
reason of any transaction or event of the type referred to in Section 11 of this
Plan.
(j)“Company” means Amerant Bancorp Inc., a Florida corporation, and its
successors.
(k)“Date of Grant” means the date provided for by the Committee on which a grant
of Option Rights, Appreciation Rights, Performance Shares, Performance Units,
Cash Incentive Awards, or other awards contemplated by Section 9 of this Plan,
or a grant or sale of Restricted Stock, Restricted Stock


1

--------------------------------------------------------------------------------





Units, or other awards contemplated by Section 9 of this Plan, will become
effective (which date will not be earlier than the date on which the Committee
takes action with respect thereto).
(l)“Director” means a member of the Board.
(m)“Disability” shall have the meaning as set forth in the applicable Evidence
of Award.
(n)“Effective Date” means the date this Plan is approved by the Stockholders.
(o)“Evidence of Award” means an agreement, certificate, resolution or other type
or form of writing or other evidence approved by the Committee that sets forth
the terms and conditions of the awards granted under this Plan. An Evidence of
Award may be in an electronic medium, may be limited to notation on the books
and records of the Company and, unless otherwise determined by the Committee,
need not be signed by a representative of the Company or a Participant.
(p)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.
(q)“Incentive Stock Option” means an Option Right that is intended to qualify as
an “incentive stock option” under Section 422 of the Code or any successor
provision.
(r)“Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares, Performance Units or Cash Incentive Awards or,
when so determined by the Committee, Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units, dividend equivalents or other awards
pursuant to this Plan. If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which it conducts its business, or other events or
circumstances render the Management Objectives unsuitable, the Committee may in
its discretion modify such Management Objectives or the acceptable levels of
achievement, in whole or in part, as the Committee deems appropriate and
equitable.
(s)“Market Value per Share” means, as of any particular date, the closing price
of a share of Common Stock as reported for that date on the NASDAQ Stock Market
or, if the shares of Common Stock are not then listed on the NASDAQ Stock
Market, on any other national securities exchange on which the shares of Common
Stock are listed, or if there are no sales on such date, on the next preceding
trading day during which a sale occurred; provided, however, as to any award
with a Date of Grant of the Pricing Date, “Market Value per Share” will be equal
to the per share price at which the shares of Common Stock are initially offered
to the public in connection with the initial public offering of the Company
registered on Form S-1 (or any successor form under the Securities Act of 1933,
as amended). If there is no regular public trading market for the shares of
Common Stock, then the Market Value per Share shall be the fair market value as
determined in good faith by the Committee. The Committee is authorized to adopt
another fair market value pricing method provided such method is stated in the
applicable Evidence of Award and is in compliance with the fair market value
pricing rules set forth in Section 409A of the Code.
(t)“Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.


2

--------------------------------------------------------------------------------





(u)“Option Price” means the purchase price payable on exercise of an Option
Right.
(v)“Option Right” means the right to purchase shares of Common Stock upon
exercise of an award granted pursuant to Section 4 of this Plan.
(w)“Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time (i) a non-employee Director,
(ii) an officer or other employee of the Company or any Subsidiary, including a
person who has agreed to commence serving in such capacity within 90 days of the
Date of Grant, or (iii) a person, including a consultant, who provides services
to the Company or any Subsidiary that are equivalent to those typically provided
by an employee (provided that such person satisfies the Form S-8 definition of
an “employee”).
(x)“Performance Period” means, in respect of a Cash Incentive Award, Performance
Share or Performance Unit, a period of time established pursuant to Section 8 of
this Plan within which the Management Objectives relating to such Cash Incentive
Award, Performance Share or Performance Unit are to be achieved.
(y)“Performance Share” means a bookkeeping entry that records the equivalent of
one share of Common Stock awarded pursuant to Section 8 of this Plan.
(z)“Performance Unit” means a bookkeeping entry awarded pursuant to Section 8 of
this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Committee.
(aa)“Pricing Date” means the date of the underwriting agreement between the
Company and the underwriters managing the initial public offering of the shares
of Common Stock pursuant to which the shares of Common Stock are priced for the
initial public offering.
(ab)“Restricted Stock” means shares of Common Stock granted or sold pursuant to
Section 6 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers has expired.
(ac)“Restricted Stock Units” means an award made pursuant to Section 7 of this
Plan of the right to receive shares of Common Stock, cash or a combination
thereof at the end of the applicable Restriction Period.
(ad)“Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 of this Plan.
(ae)“Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised over the Base Price provided for with respect to
the Appreciation Right.
(af)“Stockholder” means an individual or entity that owns one or more shares of
Common Stock.
(ag)“Subsidiary” means a corporation, company or other entity (i) more than 50%
of whose outstanding shares or securities (representing the right to vote for
the election of directors or other managing authority) are, or (ii) which does
not have outstanding shares or securities (as may be the case in a partnership,
joint venture, limited liability company, unincorporated association or other
similar entity),


3

--------------------------------------------------------------------------------





but more than 50% of whose ownership interest representing the right generally
to make decisions for such other entity is, now or hereafter, owned or
controlled, directly or indirectly, by the Company; provided, however, that for
purposes of determining whether any person may be a Participant for purposes of
any grant of Incentive Stock Options, “Subsidiary” means any corporation in
which the Company at the time owns or controls, directly or indirectly, more
than 50% of the total combined Voting Power represented by all classes of stock
issued by such corporation.
(ah)“Voting Power” means, at any time, the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
Directors in the case of the Company or members of the board of directors or
similar body in the case of another entity.
3.Shares Available Under this Plan.
(a)
Maximum Shares Available Under this Plan.

(i)
Subject to adjustment as provided in Section 11 of this Plan and the share
counting rules set forth in Section 3(b) of this Plan, the number of shares of
Common Stock available under this Plan for awards of (A) Option Rights or
Appreciation Rights, (B) Restricted Stock, (C) Restricted Stock Units, (D)
Performance Shares or Performance Units, (E) awards contemplated by Section 9 of
this Plan, or (F) dividend equivalents paid with respect to awards made under
this Plan will not exceed in the aggregate 3,333,333 shares of Common Stock.
Such shares may be shares of original issuance or treasury shares or a
combination of the foregoing.

(ii)
The aggregate number of shares of Common Stock available under Section 3(a)(i)
of this Plan will be reduced by one share of Common Stock for every one share of
Common Stock subject to an award granted under this Plan.

(b)Share Counting Rules.
(i)
Except as provided in Section 22 of this Plan, if any award granted under this
Plan is cancelled or forfeited, expires, is settled for cash (in whole or in
part), or is unearned (in whole or in part), the shares of Common Stock subject
to such award will, to the extent of such cancellation, forfeiture, expiration,
cash settlement, or unearned amount, again be available under Section 3(a)(i)
above.

(ii)
If, after the Effective Date, any shares of Common Stock subject to an award
granted under the Predecessor Plans are forfeited, or an award granted under the
Predecessor Plans is cancelled or forfeited, expires, is settled for cash (in
whole or in part), or is unearned (in whole or in part), the shares of Common
Stock subject to such award will, to the extent of such cancellation,
forfeiture, expiration, cash settlement, or unearned amount, be available for
awards under this Plan.

1 Note: This number reflects the 1-for-3 reverse stock split of the Company’s
issued and outstanding shares of its Class A common stock, which took place on
October 23, 2018.


4

--------------------------------------------------------------------------------





(iii)
Notwithstanding anything to the contrary contained in this Plan: (A) shares of
Common Stock withheld by the Company, tendered or otherwise used in payment of
the Option Price of an Option Right will not be added (or added back, as
applicable) to the aggregate number of shares of Common Stock available under
Section 3(a)(i) of this Plan; (B) shares of Common Stock subject to an
Appreciation Right that are not actually issued in connection with the
settlement of such Appreciation Right on the exercise thereof will not be added
back to the aggregate number of shares of Common Stock available under Section
3(a)(i) of this Plan; (C) shares of Common Stock reacquired by the Company on
the open market or otherwise using cash proceeds from the exercise of Option
Rights will not be added (or added back, as applicable) to the aggregate number
of shares of Common Stock available under Section 3(a)(i) of this Plan; and (D)
shares of Common Stock withheld by the Company, tendered or otherwise used to
satisfy tax withholding will be added (or added back, as applicable) to the
aggregate number of shares of Common Stock available under Section 3(a)(i) of
this Plan.

(iv)
If, under this Plan, a Participant has elected to give up the right to receive
compensation in exchange for shares of Common Stock based on fair market value,
such shares of Common Stock will not count against the aggregate limit under
Section 3(a)(i) of this Plan.

(c)Limit on Incentive Stock Options. Notwithstanding anything to the contrary
contained in this Section 3 or elsewhere in this Plan, and subject to adjustment
as provided in Section 11 of this Plan, the aggregate number of shares of Common
Stock actually issued or transferred by the Company upon the exercise of
Incentive Stock Options will not exceed 3,333,333 shares of Common Stock.
(d)Non-Employee Director Compensation Limit. Notwithstanding anything to the
contrary contained in this Section 3 or elsewhere in this Plan, and subject to
adjustment as provided in Section 11 of this Plan, in no event will any
non-employee Director in any calendar year be granted compensation (including
meeting and retainer fees and equity grants) for such service having an
aggregate maximum value (measured at the Date of Grant as applicable, and
calculating the value of any awards based on the grant date fair value for
financial reporting purposes) in excess of $600,000.
4.Option Rights. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of Option
Rights. Each such grant may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:
(a)Each grant will specify the number of shares of Common Stock to which it
pertains subject to the limitations set forth in Section 3 of this Plan.


2 Note: This number reflects the 1-for-3 reverse stock split of the Company’s
issued and outstanding shares of its Class A common stock, which took place on
October 23, 2018.


5

--------------------------------------------------------------------------------







(b)Each grant will specify an Option Price per share of Common Stock, which
Option Price (except with respect to awards under Section 22 of this Plan) may
not be less than the Market Value per Share on the Date of Grant.
(c)Each grant will specify whether the Option Price will be payable (i) in cash,
by check acceptable to the Company or by wire transfer of immediately available
funds, (ii) by the actual or constructive transfer to the Company of shares of
Common Stock owned by the Optionee having a value at the time of exercise equal
to the total Option Price, (iii) subject to any conditions or limitations
established by the Committee, by the withholding of shares of Common Stock
otherwise issuable upon exercise of an Option Right pursuant to a “net exercise”
arrangement (it being understood that, solely for purposes of determining the
number of treasury shares held by the Company, the shares of Common Stock so
withheld will not be treated as issued and acquired by the Company upon such
exercise), (iv) by a combination of such methods of payment, or (v) by such
other methods as may be approved by the Committee.
(d)To the extent permitted by law, any grant may provide for deferred payment of
the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares of Common Stock to
which such exercise relates.
(e)Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.
(f)Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary, if any, that is necessary before
any Option Rights or installments thereof will become exercisable. Option Rights
may provide for continued vesting or the earlier exercise of such Option Rights,
including in the event of the retirement, death or disability of a Participant
or in the event of a Change in Control.
(g)Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.
(h)Option Rights granted under this Plan may be (i) options, including Incentive
Stock Options, that are intended to qualify under particular provisions of the
Code, (ii) options that are not intended to so qualify, or (iii) combinations of
the foregoing. Incentive Stock Options may only be granted to Participants who
meet the definition of “employees” under Section 3401(c) of the Code.
(i)No Option Right will be exercisable more than 10 years from the Date of
Grant. The Committee may provide in any Evidence of Award for the automatic
exercise of an Option Right upon such terms and conditions as established by the
Committee.
(j)Option Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon.
(k)Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award will be subject to this Plan and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve.


6

--------------------------------------------------------------------------------





5.Appreciation Rights.
(a)The Committee may, from time to time and upon such terms and conditions as it
may determine, authorize the granting to any Participant of Appreciation Rights.
An Appreciation Right will be the right of the Participant to receive from the
Company an amount determined by the Committee, which will be expressed as a
percentage of the Spread (not exceeding 100%) at the time of exercise.
(b)Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
(i)
Each grant may specify that the amount payable on exercise of an Appreciation
Right will be paid by the Company in cash, shares of Common Stock or any
combination thereof.

(ii)
Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum specified by the Committee on the Date of Grant.

(iii)
Any grant may specify waiting periods before exercise and permissible exercise
dates or periods.

(iv)
Each grant will specify the period or periods of continuous service by the
Participant with the Company or any Subsidiary, if any, that is necessary before
the Appreciation Rights or installments thereof will become exercisable.
Appreciation Rights may provide for continued vesting or the earlier exercise of
such Appreciation Rights, including in the event of the retirement, death or
disability of a Participant or in the event of a Change in Control.

(v)
Any grant of Appreciation Rights may specify Management Objectives that must be
achieved as a condition of the exercise of such Appreciation Rights.

(vi)
Appreciation Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon.

(vii)
Successive grants of Appreciation Rights may be made to the same Participant
regardless of whether any Appreciation Rights previously granted to the
Participant remain unexercised.

(viii)
Each grant of Appreciation Rights will be evidenced by an Evidence of Award.
Each Evidence of Award will be subject to this Plan and will contain such terms
and provisions, consistent with this Plan, as the Committee may approve.



7

--------------------------------------------------------------------------------





(c)Also, regarding Appreciation Rights:
(i)
Each grant will specify in respect of each Appreciation Right a Base Price,
which (except with respect to awards under Section 22 of this Plan) may not be
less than the Market Value per Share on the Date of Grant; and

(ii)
No Appreciation Right granted under this Plan may be exercised more than 10
years from the Date of Grant. The Committee may provide in any Evidence of Award
for the automatic exercise of an Appreciation Right upon such terms and
conditions as established by the Committee.

6.Restricted Stock. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the grant or sale of Restricted Stock
to Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
(a)Each such grant or sale will constitute an immediate transfer of the
ownership of shares of Common Stock to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter described.
(b)Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant.
(c)Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale will be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period to be determined by the
Committee on the Date of Grant or until achievement of Management Objectives
referred to in Section 6(e) of this Plan.
(d)Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Committee on the Date of Grant (which restrictions may
include rights of repurchase or first refusal of the Company or provisions
subjecting the Restricted Stock to a continuing substantial risk of forfeiture
while held by any transferee).
(e)Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock.
(f)Notwithstanding anything to the contrary contained in this Plan, Restricted
Stock may provide for continued vesting or the earlier termination of
restrictions on such Restricted Stock, including in the event of the retirement,
death or disability of a Participant or in the event of a Change in Control.
(g)Any such grant or sale of Restricted Stock will require that any and all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and/or reinvested in additional
Restricted Stock, which will be subject to the same restrictions as the
underlying


8

--------------------------------------------------------------------------------





award. For the avoidance of doubt, any such dividends or other distributions on
Restricted Stock will be deferred until, and paid contingent upon, the vesting
of such Restricted Stock.
(h)Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award. Each Evidence of Award will be subject to this Plan and will contain such
terms and provisions, consistent with this Plan, as the Committee may approve.
Unless otherwise directed by the Committee, (i) all certificates representing
Restricted Stock will be held in custody by the Company until all restrictions
thereon will have lapsed, together with a stock power or powers executed by the
Participant in whose name such certificates are registered, endorsed in blank
and covering such shares or (ii) all Restricted Stock will be held at the
Company’s transfer agent in book entry form with appropriate restrictions
relating to the transfer of such Restricted Stock.
7.Restricted Stock Units. The Committee may, from time to time and upon such
terms and conditions as it may determine, authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions:
(a)Each such grant or sale will constitute the agreement by the Company to
deliver shares of Common Stock or cash, or a combination thereof, to the
Participant in the future in consideration of the performance of services, but
subject to the fulfillment of such conditions (which may include the achievement
of Management Objectives) during the Restriction Period as the Committee may
specify.
(b)Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share on the Date of Grant.
(c)Notwithstanding anything to the contrary contained in this Plan, Restricted
Stock Units may provide for continued vesting or the earlier lapse or other
modification of the Restriction Period, including in the event of the
retirement, death or disability of a Participant or in the event of a Change in
Control.
(d)During the Restriction Period, the Participant will have no right to transfer
any rights under his or her award and will have no rights of ownership in the
shares of Common Stock deliverable upon payment of the Restricted Stock Units
and will have no right to vote them, but the Committee may, at or after the Date
of Grant, authorize the payment of dividend equivalents on such Restricted Stock
Units on a deferred and contingent basis, either in cash or in additional shares
of Common Stock; provided, however, that dividend equivalents or other
distributions on shares of Common Stock underlying Restricted Stock Units will
be deferred until and paid contingent upon the vesting of such Restricted Stock
Units.
(e)Each grant or sale of Restricted Stock Units will specify the time and manner
of payment of the Restricted Stock Units that have been earned. Each grant or
sale will specify that the amount payable with respect thereto will be paid by
the Company in shares of Common Stock or cash, or a combination thereof.
(f)Each grant or sale of Restricted Stock Units will be evidenced by an Evidence
of Award. Each Evidence of Award will be subject to this Plan and will contain
such terms and provisions, consistent with this Plan, as the Committee may
approve.


9

--------------------------------------------------------------------------------





8.Cash Incentive Awards, Performance Shares and Performance Units. The Committee
may, from time to time and upon such terms and conditions as it may determine,
authorize the granting of Cash Incentive Awards, Performance Shares and
Performance Units. Each such grant may utilize any or all of the authorizations,
and will be subject to all of the requirements, contained in the following
provisions:
(a)Each grant will specify the number or amount of Performance Shares or
Performance Units, or amount payable with respect to a Cash Incentive Award, to
which it pertains, which number or amount may be subject to adjustment to
reflect changes in compensation or other factors.
(b)The Performance Period with respect to each Cash Incentive Award or grant of
Performance Shares or Performance Units will be such period of time as will be
determined by the Committee. Cash Incentive Awards, Performance Shares and
Performance Units may be subject to continued vesting or the earlier lapse or
other modification of the applicable performance period, including in the event
of the retirement, death or disability of a Participant or in the event of a
Change in Control.
(c)Each grant of a Cash Incentive Award, Performance Shares or Performance Units
will specify Management Objectives which, if achieved, will result in payment or
early payment of the award, and each grant may specify in respect of such
specified Management Objectives a minimum acceptable level or levels of
achievement and may set forth a formula for determining the number of
Performance Shares or Performance Units, or amount payable with respect to a
Cash Incentive Award, that will be earned if performance is at or above the
minimum or threshold level or levels, or is at or above the target level or
levels, but falls short of maximum achievement of the specified Management
Objectives.
(d)Each grant will specify the time and manner of payment of a Cash Incentive
Award, Performance Shares or Performance Units that have been earned. Any grant
may specify that the amount payable with respect thereto may be paid by the
Company in cash, in shares of Common Stock, in Restricted Stock or Restricted
Stock Units or in any combination thereof.
(e)Any grant of a Cash Incentive Award, Performance Shares or Performance Units
may specify that the amount payable or the number of shares of Common Stock,
Restricted Stock or Restricted Stock Units payable with respect thereto may not
exceed a maximum specified by the Committee on the Date of Grant.
(f)The Committee may, on the Date of Grant of Performance Shares or Performance
Units, provide for the payment of dividend equivalents to the holder thereof
either in cash or in additional shares of Common Stock, subject in all cases to
deferral and payment on a contingent basis based on the Participant’s earning of
the Performance Shares or Performance Units, as applicable, with respect to
which such dividend equivalents are paid.
(g)Each grant of a Cash Incentive Award, Performance Shares or Performance Units
will be evidenced by an Evidence of Award. Each Evidence of Award will be
subject to this Plan and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve.
9.Other Awards.
(a)Subject to applicable law and the applicable limits set forth in Section 3 of
this Plan, the Committee may authorize the grant to any Participant of shares of
Common Stock or such other awards that may be denominated or payable in, valued
in whole or in part by reference to, or otherwise based on,


10

--------------------------------------------------------------------------------





or related to, shares of Common Stock or factors that may influence the value of
such shares, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into shares of Common
Stock, purchase rights for shares of Common Stock, awards with value and payment
contingent upon performance of the Company or specified Subsidiaries, affiliates
or other business units thereof or any other factors designated by the
Committee, and awards valued by reference to the book value of the shares of
Common Stock or the value of securities of, or the performance of specified
Subsidiaries or affiliates or other business units of the Company. The Committee
will determine the terms and conditions of such awards. Shares of Common Stock
delivered pursuant to an award in the nature of a purchase right granted under
this Section 9 will be purchased for such consideration, paid for at such time,
by such methods, and in such forms, including, without limitation, shares of
Common Stock, other awards, notes or other property, as the Committee
determines.
(b)Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 9.
(c)The Committee may authorize the grant of shares of Common Stock as a bonus,
or may authorize the grant of other awards in lieu of obligations of the Company
or a Subsidiary to pay cash or deliver other property under this Plan or under
other plans or compensatory arrangements, subject to such terms as will be
determined by the Committee in a manner that complies with Section 409A of the
Code.
(d)The Committee may, at or after the Date of Grant, authorize the payment of
dividends or dividend equivalents on awards granted under this Section 9 on a
deferred and contingent basis, either in cash or in additional shares of Common
Stock; provided, however, that dividend equivalents or other distributions on
shares of Common Stock underlying awards granted under this Section 9 will be
deferred until and paid contingent upon the earning of such awards.
(e)Notwithstanding anything to the contrary contained in this Plan, awards under
this Section 9 may provide for the earning or vesting of, or earlier elimination
of restrictions applicable to, such award, including in the event of the
retirement, death or disability of a Participant or in the event of a Change in
Control.
10.Administration of this Plan.
(a)This Plan will be administered by the Committee. The Committee may from time
to time delegate all or any part of its authority under this Plan to a
subcommittee thereof. To the extent of any such delegation, references in this
Plan to the Committee will be deemed to be references to such subcommittee.
(b)The interpretation and construction by the Committee of any provision of this
Plan or of any Evidence of Award (or related documents) and any determination by
the Committee pursuant to any provision of this Plan or of any such agreement,
notification or document will be final and conclusive. No member of the
Committee shall be liable for any such action or determination made in good
faith. In addition, the Committee is authorized to take any action it determines
in its sole discretion to be appropriate subject only to the express limitations
contained in this Plan, and no authorization in any Plan section or other
provision of this Plan is intended or may be deemed to constitute a limitation
on the authority of the Committee.


11

--------------------------------------------------------------------------------





(c)To the extent permitted by law, the Committee may delegate to one or more of
its members, to one or more officers of the Company, or to one or more agents or
advisors, such administrative duties or powers as it may deem advisable, and the
Committee, the subcommittee, or any person to whom duties or powers have been
delegated as aforesaid, may employ one or more persons to render advice with
respect to any responsibility the Committee, the subcommittee or such person may
have under this Plan. The Committee may, by resolution, authorize one or more
officers of the Company to do one or both of the following on the same basis as
the Committee: (i) designate employees to be recipients of awards under this
Plan; and (ii) determine the size of any such awards; provided, however, that
(A) the Committee will not delegate such responsibilities to any such officer
for awards granted to an employee who is an officer, Director, or more than 10%
“beneficial owner” (as such term is defined in Rule 13d-3 promulgated under the
Exchange Act) of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, as determined by the Committee in
accordance with Section 16 of the Exchange Act; (B) the resolution providing for
such authorization shall set forth the total number of shares of Common Stock
such officer(s) may grant; and (C) the officer(s) will report periodically to
the Committee regarding the nature and scope of the awards granted pursuant to
the authority delegated.
11.Adjustments. The Committee shall make or provide for such adjustments in the
number of and kind of shares of Common Stock covered by outstanding Option
Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units granted hereunder and, if applicable,
in the number of and kind of shares of Common Stock covered by other awards
granted pursuant to Section 9 of this Plan, in the Option Price and Base Price
provided in outstanding Option Rights and Appreciation Rights, respectively, in
Cash Incentive Awards, and in other award terms, as the Committee, in its sole
discretion, exercised in good faith, determines is equitably required to prevent
dilution or enlargement of the rights of Participants that otherwise would
result from (a) any stock dividend, extraordinary cash dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, (b) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event or in the
event of a Change in Control, the Committee may (i) accelerate the vesting for
any outstanding award under this Plan in a manner that complies with Section
409A of the Code or (ii) provide in substitution for any or all outstanding
awards under this Plan such alternative consideration (including cash), if any,
as it, in good faith, may determine to be equitable in the circumstances and
shall require in connection therewith the surrender of all awards so replaced in
a manner that complies with Section 409A of the Code. In addition, for each
Option Right or Appreciation Right with an Option Price or Base Price,
respectively, greater than the consideration offered in connection with any such
transaction or event or Change in Control, the Committee may in its discretion
elect to cancel such Option Right or Appreciation Right without any payment to
the person holding such Option Right or Appreciation Right. The Committee shall
also make or provide for such adjustments in the number of shares of Common
Stock specified in Section 3 of this Plan as the Committee in its sole
discretion, exercised in good faith, determines is appropriate to reflect any
transaction or event described in this Section 11; provided, however, that (A)
any such adjustment to the number specified in Section 3(c) of this Plan will be
made only if and to the extent that such adjustment would not cause any Option
Right intended to qualify as an Incentive Stock Option to fail to so qualify and
(B) in making such adjustments, the Committee shall take into account following
such transaction or event, that the number of shares of Common Stock specified
in Section 3 of this Plan, as adjusted, as a percentage of then outstanding
shares of Company voting common stock, shall bear a reasonable relationship to
the number


12

--------------------------------------------------------------------------------





of shares of Common Stock specified in Section 3 of this Plan as a percentage of
the outstanding shares of Company voting common stock outstanding on the
Effective Date.
12.Change in Control. For purposes of this Plan, a “Change in Control” shall be
defined in the applicable Evidence of Award.
13.Detrimental Activity and Recapture Provisions. Any Evidence of Award may
reference a clawback policy of the Company or provide for the cancellation or
forfeiture of an award or the forfeiture and repayment to the Company of any
gain related to an award, or other provisions intended to have a similar effect,
upon such terms and conditions as may be determined by the Committee from time
to time, if a Participant, either (a) during employment or other service with
the Company or a Subsidiary, or (b) within a specified period after termination
of such employment or service, engages in any detrimental activity, as described
in the applicable Evidence of Award or such clawback policy. In addition,
notwithstanding anything in this Plan to the contrary, any Evidence of Award or
such clawback policy may also provide for the cancellation or forfeiture of an
award or the forfeiture and repayment to the Company of any shares of Common
Stock issued under and/or any other benefit related to an award, or other
provisions intended to have a similar effect, upon such terms and conditions as
may be required by the Committee or under Section 10D of the Exchange Act and
any applicable rules or regulations promulgated by the Securities and Exchange
Commission or any national securities exchange or national securities
association on which the shares of Common Stock may be traded.
14.Non-U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company or any Subsidiary under an
agreement with a foreign nation or agency, as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. Moreover, the Committee may approve such supplements to or amendments,
restatements or alternative versions of this Plan (including sub-plans) as it
may consider necessary or appropriate for such purposes, without thereby
affecting the terms of this Plan as in effect for any other purpose, and the
secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this Plan. No
such special terms, supplements, amendments or restatements, however, will
include any provisions that are inconsistent with the terms of this Plan as then
in effect unless this Plan could have been amended to eliminate such
inconsistency without further approval by the Stockholders.
15.Transferability.
(a)Except as otherwise determined by the Committee, no Option Right,
Appreciation Right, Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, Cash Incentive Award, award contemplated by Section 9 of this
Plan or dividend equivalents paid with respect to awards made under this Plan
will be transferable by the Participant except by will or the laws of descent
and distribution. In no event will any such award granted under this Plan be
transferred for value. Except as otherwise determined by the Committee, Option
Rights and Appreciation Rights will be exercisable during the Participant’s
lifetime only by him or her or, in the event of the Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law or court
supervision.


13

--------------------------------------------------------------------------------





(b)The Committee may specify on the Date of Grant that part or all of the shares
of Common Stock that are (i) to be issued or transferred by the Company upon the
exercise of Option Rights or Appreciation Rights, upon the termination of the
Restriction Period applicable to Restricted Stock Units or upon payment under
any grant of Performance Shares or Performance Units or (ii) no longer subject
to the substantial risk of forfeiture and restrictions on transfer referred to
in Section 6 of this Plan, will be subject to further restrictions on transfer.
16.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with any
payment made or benefit realized by a Participant or other person under this
Plan, it will be a condition to the receipt of such payment or the realization
of such benefit that such taxes or other amounts be withheld from such payment
or benefit or paid by such Participant or other person, as determined or
provided for by the Committee. With respect to such benefits that are to be
received in the form of shares of Common Stock, the Committee will cause the
applicable Evidence of Award to specify the manner or manners in which the
withholding or payment of such taxes or other amounts will be effected by or on
behalf of such Participant or other person, which manner or manners may include,
as provided for by the Committee, withholding from the shares of Common Stock
required to be delivered to the Participant a number of shares of Common Stock
having a value equal to the amount required to be withheld. Any shares of Common
Stock used for purposes of such withholding or payment will be valued based on
the fair market value of such shares on the date on which the benefit or payment
is to be included in the Participant’s income. In no event will the fair market
value of any shares of Common Stock withheld or otherwise used pursuant to this
Section 16 exceed the minimum amount required to be withheld, unless (i) an
additional amount can be withheld and not result in adverse accounting
consequences, (ii) such additional withholding amount is authorized by the
Committee, and (iii) the total amount withheld does not exceed the Participant’s
estimated tax obligations attributable to the applicable transaction.
Participants will also make such arrangements as the Company may require for the
payment of any withholding tax or other obligation that may arise in connection
with the disposition of shares of Common Stock acquired upon the exercise of
Option Rights.
17.Compliance with Section 409A of the Code.
(a)To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. This Plan and any grants made hereunder will be administered
in a manner consistent with this intent. Any reference in this Plan to
Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such section by the U.S. Department of the
Treasury or the Internal Revenue Service.
(b)Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owed by a
Participant to the Company or any of its Subsidiaries.
(c)If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of


14

--------------------------------------------------------------------------------





Section 409A of the Code and using the identification methodology selected by
the Company from time to time) and (ii) the Company makes a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A of the Code) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in
Section 409A of the Code in order to avoid taxes or penalties under Section 409A
of the Code, then the Company will not pay such amount on the otherwise
scheduled payment date but will instead pay it, without interest, on the fifth
business day of the seventh month after such separation from service.
(d)Solely with respect to any award that constitutes nonqualified deferred
compensation subject to Section 409A of the Code and that is payable on account
of a Change in Control (including any installments or stream of payments that
are accelerated on account of a Change in Control), a Change in Control shall
occur only if such event also constitutes a “change in the ownership,” “change
in effective control,” and/or a “change in the ownership of a substantial
portion of assets” of the Company as those terms are defined under Treasury
Regulation §1.409A-3(i)(5), but only to the extent necessary to establish a time
and form of payment that complies with Section 409A of the Code, without
altering the definition of Change in Control for any purpose in respect of such
award.
(e)Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.
18.Amendments.
(a)The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that if an amendment to this Plan, for purposes of
applicable stock exchange rules and except as permitted under Section 11 of this
Plan, (i) would materially increase the benefits accruing to Participants under
this Plan, (ii) would materially increase the number of securities which may be
issued under this Plan, (iii) would materially modify the requirements for
participation in this Plan, or (iv) must otherwise be approved by the
Stockholders in order to comply with applicable law or the rules of the NASDAQ
Stock Market, or, if the shares of Common Stock are not traded on the NASDAQ
Stock Market, the principal national securities exchange upon which the shares
of Common Stock are traded or quoted, all as determined by the Board, then, such
amendment will be subject to Stockholder approval and will not be effective
unless and until such approval has been obtained.
(b)Except in connection with a corporate transaction or event described in
Section 11 of this Plan or in connection with a Change in Control, the terms of
outstanding awards may not be amended to reduce the Option Price of outstanding
Option Rights or the Base Price of outstanding Appreciation Rights, or cancel
outstanding “underwater” Option Rights or Appreciation Rights in exchange for
cash, other awards or Option Rights or Appreciation Rights with an Option Price
or Base Price, as applicable, that is less than the Option Price of the original
Option Rights or Base Price of the original Appreciation Rights, as applicable,
without Stockholder approval. This Section 18(b) is intended to prohibit the
repricing


15

--------------------------------------------------------------------------------





of “underwater” Option Rights and Appreciation Rights and will not be construed
to prohibit the adjustments provided for in Section 11 of this Plan.
Notwithstanding any provision of this Plan to the contrary, this Section 18(b)
may not be amended without approval by the Stockholders.
(c)If permitted by Section 409A of the Code, but subject to the paragraph that
follows, including in the case of termination of employment or service, or in
the case of unforeseeable emergency or other circumstances or in the event of a
Change in Control, to the extent a Participant holds an Option Right or
Appreciation Right not immediately exercisable in full, or any Restricted Stock
as to which the substantial risk of forfeiture or the prohibition or restriction
on transfer has not lapsed, or any Restricted Stock Units as to which the
Restriction Period has not been completed, or any Cash Incentive Awards,
Performance Shares or Performance Units which have not been fully earned, or any
dividend equivalents or other awards made pursuant to Section 9 of this Plan
subject to any vesting schedule or transfer restriction, or who holds shares of
Common Stock subject to any transfer restriction imposed pursuant to Section
15(b) of this Plan, the Committee may, in its sole discretion, provide for
continued vesting or accelerate the time at which such Option Right,
Appreciation Right or other award may be exercised or the time at which such
substantial risk of forfeiture or prohibition or restriction on transfer will
lapse or the time when such Restriction Period will end or the time at which
such Cash Incentive Awards, Performance Shares or Performance Units will be
deemed to have been fully earned or the time when such transfer restriction will
terminate or may waive any other limitation or requirement under any such award.
(d)Subject to Section 18(b) of this Plan, the Committee may amend the terms of
any award theretofore granted under this Plan prospectively or retroactively.
Except for adjustments made pursuant to Section 11 of this Plan, no such
amendment will impair the rights of any Participant without his or her consent.
The Board may, in its discretion, terminate this Plan at any time. Termination
of this Plan will not affect the rights of Participants or their successors
under any awards outstanding hereunder and not exercised in full on the date of
termination.
19.Governing Law. This Plan and all grants and awards and actions taken
hereunder will be governed by and construed in accordance with the internal
substantive laws of the State of Florida.
20.Effective Date/Termination. This Plan will be effective as of the Effective
Date. No grants will be made on or after the Effective Date under the
Predecessor Plans, provided that outstanding awards granted under the
Predecessor Plans will continue unaffected following the Effective Date. No
grant will be made under this Plan on or after the tenth anniversary of the
Effective Date, but all grants made prior to such date will continue in effect
thereafter subject to the terms thereof and of this Plan. For clarification
purposes, the terms and conditions of this Plan shall not apply to or otherwise
impact previously granted and outstanding awards under the Predecessor Plans, as
applicable.
21.Miscellaneous Provisions.
(a)The Company will not be required to issue any fractional shares of Common
Stock pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement of fractions in cash.
(b)This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.


16

--------------------------------------------------------------------------------





(c)Except with respect to Section 21(e) of this Plan, to the extent that any
provision of this Plan would prevent any Option Right that was intended to
qualify as an Incentive Stock Option from qualifying as such, that provision
will be null and void with respect to such Option Right. Such provision,
however, will remain in effect for other Option Rights and there will be no
further effect on any provision of this Plan.
(d)No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Company, contrary to law or the regulations of any
duly constituted authority having jurisdiction over this Plan.
(e)Absence on leave approved by a duly constituted officer of the Company or any
of its Subsidiaries will not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder.
(f)No Participant will have any rights as a Stockholder with respect to any
shares of Common Stock subject to awards granted to him or her under this Plan
prior to the date as of which he or she is actually recorded as the holder of
such shares of Common Stock upon the stock records of the Company.
(g)The Committee may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.
(h)Except with respect to Option Rights and Appreciation Rights, the Committee
may permit Participants to elect to defer the issuance of shares of Common Stock
under this Plan pursuant to such rules, procedures or programs as it may
establish for purposes of this Plan and which are intended to comply with the
requirements of Section 409A of the Code. The Committee also may provide that
deferred issuances and settlements include the crediting of dividend equivalents
or interest on the deferral amounts.
(i)If any provision of this Plan is or becomes invalid or unenforceable in any
jurisdiction, or would disqualify this Plan or any award under any law deemed
applicable by the Committee, such provision will be construed or deemed amended
or limited in scope to conform to applicable laws or, in the discretion of the
Committee, it will be stricken and the remainder of this Plan will remain in
full force and effect. Notwithstanding anything in this Plan or an Evidence of
Award to the contrary, nothing in this Plan or in an Evidence of Award prevents
a Participant from providing, without prior notice to the Company, information
to governmental authorities regarding possible legal violations or otherwise
testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations, and for purpose of
clarity a Participant is not prohibited from providing information voluntarily
to the Securities and Exchange Commission pursuant to Section 21F of the
Exchange Act.
(j)An award granted under this Plan may include a provision whereby the Company
may elect to repurchase all or any part of the shares of Common Stock acquired
by a Participant. The terms of any repurchase option shall be specified in the
Evidence of Award.
(k)An award granted under this Plan may also include a provision whereby the
Company may elect to exercise a right of first refusal following receipt of
notice from a Participant of the intent to transfer all or any part of the
shares of Common Stock received under an award. Except as expressly provided in
this paragraph or in the Evidence of Award, such right of first refusal shall
otherwise comply


17

--------------------------------------------------------------------------------





with any applicable provisions of the bylaws of the Company. The Board reserves
the right to assign the Company’s right of first refusal.
(l)Unless otherwise determined by the Board, during any period in which the
Company does not have a class of its securities registered under Section 12 of
the Exchange Act and is not required to file reports under Section 15(d) of the
Exchange Act, this Plan is intended to be a written compensatory benefit plan
within the meaning of Rule 701 promulgated under the Securities Act of 1933, as
amended, although grants may be made pursuant to this Plan that do not qualify
for exemption under Rule 701. An award will not be effective unless such award
is in compliance with all applicable federal and state securities laws, rules
and regulations of any governmental body, and the requirements of any stock
exchange or automated quotation system upon which the shares of Common Stock may
then be listed or quoted, as they are in effect on the date of grant of the
award and also on the date of exercise or other issuance. Notwithstanding any
other provision in this Plan, the Company will have no obligation to issue or
deliver certificates for shares of Common Stock under this Plan prior to (i)
obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable, and/or (ii) compliance with any exemption,
completion of any registration or other qualification of such shares of Common
Stock under any foreign, state or federal law or ruling of any governmental body
that the Company determines to be necessary or advisable. The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any shares hereunder shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained. The Company will be under
no obligation to register the shares of Common Stock with the Securities and
Exchange Commission or to effect compliance with the exemption, registration,
qualification or listing requirements of any state securities laws, stock
exchange or automated quotation system, and the Company will have no liability
for any inability or failure to do so.
22.Stock-Based Awards in Substitution for Awards Granted by Another Company.
Notwithstanding anything in this Plan to the contrary:
(a)Awards may be granted under this Plan in substitution for or in conversion
of, or in connection with an assumption of, stock options, stock appreciation
rights, restricted stock, restricted stock units or other stock or stock-based
awards held by awardees of an entity engaging in a corporate acquisition or
merger transaction with the Company or any Subsidiary. Any conversion,
substitution or assumption will be effective as of the close of the merger or
acquisition, and, to the extent applicable, will be conducted in a manner that
complies with Section 409A of the Code. The awards so granted may reflect the
original terms of the awards being assumed or substituted or converted for and
need not comply with other specific terms of this Plan, and may account for
shares of Common Stock substituted for the securities covered by the original
awards and the number of shares subject to the original awards, as well as any
exercise or purchase prices applicable to the original awards, adjusted to
account for differences in stock prices in connection with the transaction.
(b)In the event that a company acquired by the Company or any Subsidiary or with
which the Company or any Subsidiary merges has shares available under a
pre-existing plan previously approved by stockholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for awards made after such
acquisition or merger under this Plan; provided, however, that awards using such
available shares may not be made after the date awards or grants


18

--------------------------------------------------------------------------------





could have been made under the terms of the pre-existing plan absent the
acquisition or merger, and may only be made to individuals who were not
employees or directors of the Company or any Subsidiary prior to such
acquisition or merger.
(c)Any shares of Common Stock that are issued or transferred by, or that are
subject to any awards that are granted by, or become obligations of, the Company
under Sections 22(a) or 22(b) of this Plan will not reduce the shares of Common
Stock available for issuance or transfer under this Plan or otherwise count
against the limits contained in Section 3 of this Plan. In addition, no shares
of Common Stock subject to an award that is granted by, or becomes an obligation
of, the Company under Sections 22(a) or 22(b) of this Plan will be added to the
aggregate limit contained in Section 3(a)(i) of this Plan.
23.Lock-Up Agreement. It shall be a condition to a Participant’s receipt of any
award under this Plan that: (a) the Participant agree (and the Participant will
be deemed by his or her acceptance of such award to have agreed) that, in the
event of the Company’s initial public offering of shares of Common Stock or any
subsequent offering of securities of the Company (an “Offering”), if requested
by the Company, the Board and/or any underwriters managing the Offering, the
Participant will not, and the Participant will enter into a lock-up agreement in
the form prepared by the Company and/or the underwriters pursuant to which the
Participant will not, (i) lend, offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock or any securities of the
Company convertible into or exercisable or exchangeable for shares of Common
Stock (and excluding any shares of Common Stock subsequently purchased by the
Participant on the open market or in such offering), or (ii) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of such shares of Common Stock, whether any
such transaction described in clause (i) or (ii) above is to be settled by
delivery of shares of Common Stock or other securities, in cash or otherwise,
without the prior consent of the Company or the underwriter, provided that such
lock-up time period will not exceed 180 days from the effective date of such
initial public offering, or, in the case of subsequent offerings of securities,
90 days from the effective date of such subsequent offering and any extension
required by rules and regulations applicable to the underwriters; and (b) the
Participant will agree (and the Participant will be deemed by his or her
acceptance of such award to have agreed), in the event of an Offering, to waive
any registration rights he or she may have with respect to any Offering of
shares of Common Stock, whether pursuant to any stockholders agreement of the
Company or otherwise.






19